1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Sequence Listing filed May 1, 2019 has been approved.
3.	The preliminary amendment to the specification filed May 1, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph after the title on page 1 of the specification contains new matter because of its incorporation-by-reference to European Patent Applications 16197464.7 and 17181621.8.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the European Patent Applications.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.

4.	The disclosure is objected to because of the following informalities: The Incorporation-By-Reference Of The Sequence Listing section of the original specification at page 1, lines 6-8, should be deleted in view of the preliminary amendment filed May 1, 2019, which introduces a new reference to the Sequence Listing.  Referring to the Sequence Listing paragraph inserted by the preliminary amendment filed May 1, 2019, this paragraph is not in compliance with MPEP 2422.03(a) because it does not actually incorporate-by-reference the Sequence Listing created on April 4, 2019.  A SEQ ID NO must be inserted after the amino acid sequences recited at page 20, lines 4-6; page 49, lines 1-4; page 51, lines 12-14; and page 56, line 3.  See 37 CFR 1.821(d).  Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 11, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 1, lines 8, 11, and 14, the parenthetical phrases  “(e.g. -N(CH3)2)” and “(such as -OH or -COOH)” render the claim unclear as to whether or how the phrases are intended to limit the variable definitions.  If the phrases are intended to constitute claim limitations, it is unclear as to why the phrases are enclosed within parentheses.  It is also unclear as to whether the claims are intended to be limited to the specific exemplified embodiments, or if the variable definitions are intended to be interpreted generically.  If the variable definitions are intended to be interpreted generically, it is suggested that the parenthetical phrases could be deleted from claim 1 and made the subject matter of additional dependent claims.  It is unclear how to interpret the term “when” at claim 14, line 1.  The literal interpretation of the term indicates that sets forth a condition, i.e. that steps (I) through (III) are required only if the amino acid, peptide, or protein being acylated is an N-terminally truncated GLP-1 peptide.  However, step (I), lines 9 and 10, and step (III) refer generically to a “peptide or protein”.  It is therefore unclear if claim 14 embraces the method of claim 12 if an N-terminally truncated GLP-1 peptide is not being acylated; and it is unclear if claim 14 requires steps (I) through (III) to be performed if a peptide or protein other than N-terminally truncated GLP-1 peptide is being acylated.  There is no antecedent basis in the claims for the phrase “the protecting groups R1 and/or R2” at claim 14, step (II).  The variable R1 does not appear in Chem. 8.  It is believed that the phrase should be re-written as “the protecting groups R2 and/or R3”.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13, upon which claim 15 depends, is drawn to a method of acylating an amino acid, a peptide, or a protein.  However, claim 15 is a product claim in which six of the recited products,  SEQ ID NOS:3, 5, 13, 15, 17, and 19, are non-acylated.  Accordingly, claim 15 embraces products which are not produced by the method of claim 13, upon which claim 15 depends, and claim 15 is therefore an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claims 1, 2, 11-13, and 15 are objected to because of the following informalities:  At claim 1, line 10, “and X2” should be deleted, because the variable is already defined at claim 1, lines 7-8.  A SEQ ID NO must be inserted after each of the amino acid sequences recited in claim 13 which are subject to the sequence disclosure rules.  See 37 CFR 1.821(d).  At claim 13, page 15, of the preliminary amendment filed May 1, 2019, line 1, “(iix)” should be changed to “(viii)”.  At claim 13, page 17 of the preliminary amendment filed May 1, 2019, line 6, and at claim 15, line 3, “(xiix)” should be changed to “(xviii)”.  Appropriate correction is required.
8.	Examiner’s note on claim interpretation:  Claim 1, line 9, states that Y1 and Y2 can be “absent”.  The examiner interprets “absent” as meaning that there is no non-hydrogen substituent at the Y1 or Y2 positions.  In other words, if Y1 or Y2 is absent, then by default a hydrogen atom is present at the Y1 or Y2 positions of the phenyl ring.  Similarly, in the definition of R5 in claim 14, if R5 is absent, this is interpreted as meaning that by default a hydrogen atom or an aromatic bond from the ring is present at the R5 position.  If Applicant disagrees with this claim interpretation, in the response to this Office action Applicant must provide their own interpretation of the claim language together with any supporting evidence and/or arguments.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2015/091613.  The WO Patent Application ‘613 teaches K34R-GLP-1(9-37) (SEQ ID NO:6), which is identical to Inventors’ SEQ ID NO:17.  See, e.g., page 5, lines 18-20, and page 9, lines 11-12.
11.	Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Knudsen et al (U.S. Patent No. 6,458,924) in view of the WO Patent Application 2006/097537.  Knudsen et al teach a derivative of a GLP-1 analogue in Example 100, which comprises the same amino acid sequence and which is acylated at the same lysine residue as in Inventors’ claim 13(xiii) compound.  Knudsen et al’s derivative differs from Inventors’ claim 13(xiii) compound only as to the identity of the acylating agent, although Knudsen et al do not set any limits on the identity of their acylating agents, including the lipophilic substituent and spacer portions thereof.  See, e.g., column 16, lines 16-27, and column 17, lines 1-17.  The WO Patent Application ‘537 teaches acylated GLP-1 analogs.  See, e.g., page 4, lines 1-3, and page 7, lines 3-5.  The compound at page 47, Example 4, of the WO Patent Application ‘537 comprises the same acylating agent and spacer attached to the same Lys26 residue as is present in the compound of Inventors’ claim 13(xiii).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the acylating agent and spacer taught in Example 4 of the WO Patent Application ‘537 for the acylating agent present in the derivative of a GLP-1 analogue in Example 100 of Knudsen et al, because in general Knudsen et al permit the use of any lipophilic substituent and spacer; because the WO Patent Application ‘537 teaches that the acylating agent in its Example 4 is known in the art and is used to acylate GLP-1 analogues structurally and functionally similar to the GLP-1 analogue in Example 100 of Knudsen et al; and because it is routine in the peptide conjugate arts to substitute one known and functionally equivalent acylating agent for another with only the expected result that the conjugated peptide exhibits its beneficial in vivo activity, e.g., a protracted profile of action (see, e.g., column 1, lines 32-33, of Knudsen et al, and page 22, lines 9-13, of the WO Patent Application ‘537).  Note that the process-of-making limitations in claim 13 do not impart patentability to the product of claim 15 where the product is otherwise obvious over the prior art.  There is no evidence of record that the process-of-making limitations affect the properties of the product as claimed in claim 15.
12.	Claim 10 is allowed.
Claims 1, 2, 11, 12, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.
Claim 13 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not teach or render obvious compounds having the structures recited in claims 1-10.  Accordingly, methods of using these compounds are also novel and unobvious over the prior art of record or any combination thereof.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 27, 2022